This appeal on questions of law from an order of the Court of Common Pleas, granting alimony to plaintiff pendente lite for her support and the support of the minor child of the parties, and requiring defendant to vacate the residence of the parties, owned in part by defendant, was presented to this court on the record, but without a bill of exceptions.
We have inquired into the question as to whether the order made herein was a final order, reviewable on law by this court, and have concluded that it was and is such an order, affecting a substantial right, made in a special proceeding, as comes within the definition of a final order contained in Section 12223-2, General Code, notwithstanding the provisions of Section 12002, General Code, which were rendered inoperative by the constitutional amendment of 1912 fixing the jurisdiction of this court, and the adoption of the Appellate Procedure Act (Section 12223-1 et seq., General Code).
We are, however, required to indulge the presumption that the order of the trial court is a valid order, made upon proper evidentiary showing, until the contrary is shown.
There being no bill of exceptions or other showing that the trial court did not have before it such applications, and such evidence or statements of counsel as warranted the order made, indulgence of said presumption requires an affirmance of the order made by the trial court.
Order affirmed.
WASHBURN and DOYLE, JJ., concur. *Page 193